Title: General Orders, 19 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday August 19th 1782
                     Parole  Ringwood
                     Countersigns Dresden
                  Meathe
                  The honorable the Congress having thought it necessary at this juncture to pass the following resolutions the Commander in chief takes occasion to communicate them to the Army.
                  By the United States in Congress assembled August 12th 1782.
                  Whereas from the late publications the people throughout the United States may be induced to beleive that Congress have received authentic communications upon the subject of an approaching peace.
                  Resolved that the letter of August 2d 1782 from Sir Guy Carleton, and Admiral Digby to the Commander in Chief be made public.
                  Resolved that Congress consider the above letter as mere matter of information inexplicit as to the nature and extent of the Independency directed to be proposed by the British Plenipotentiary—And as Congress have received no information on this subject from their Ministers for negotiating a peace therefore no public measures can or ought to be taken upon it in its present form.
                  Resolved that it be and it is hereby recommended to the several states in the union not to remit of their exertions for carrying on the war with vigor as the only effectual means of securing the settlement of a safe and honorable peace.
                  The sentiments contained in the foregoing are too just and obvious to need discanting upon—the General therefore flatters himself, that both officers and soldiers so far from relaxing in the least from that laudable spirit which at present actuates them, will rather encrease their endeavors to render themselves perfect in the duties of their respective stations—They may be assured, that the readiest way to procure a lasting and honorable peace is to be fully prepared vigorously to prosecute War.
                  N.B.  The Letter alluded to in the above resolutions is that of the 2d of August from Sir Guy Carleton and Admiral Digby to the Commander in Chief which having been already published in most of the Newspapers it is thought unnecessary to transcribe into General orders.
                  Two Captains, four subs, eight serjeants and one hundred Rank and file from the 10th Massachusetts regiment will tomorrow releive the fatigue party from the Rhode island regiment now assisting Colonel Hughes Deputy Quarter Master in removing the Barracks from Fishkill—they will continue on that duty untill the work is compleated or untill relieved.
                  The Rhode island regiment to hold itself in readiness to march on Thursday the 22d instt for the releif of the posts of Dobbs ferry, Stoney and Verplanks points.
                  The Light Companies of the second, third fourth, and fifth Connecticut and eight Massachusetts regiments to march for the releif of the infantry now on the lines the same day Lieutenant Colonel Newhall will command them.  A surgeon from the first and a Mate from the second Massachusetts Brigades will march with this party.
                  Joshua Warren of the 5th and Ebenezar Bird of the 9th Massachusetts regiments artificers are to be sent to the Engineers in the room of Zebediah Wallace and John Curtis of the same regiments discharged from the works.For fatigue the first Massachusetts regimt.
               